Judgment, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered January 14, 2014, granting the petition to annul the expulsion of petitioner’s daughter from respondent high school, unanimously reversed, on the law, without costs, the petition denied, and the proceeding brought pursuant to CPLR article 78, dismissed.
Respondent substantially adhered to its own published rules and guidelines providing for automatic expulsion for fighting. The record shows that respondent’s determination expelling petitioner’s daughter on that basis was an exercise of discretion that was made after a full review of the operative facts within its knowledge and was not arbitrary and capricious (see Matter of Quercia v New York Univ., 41 AD3d 295 [1st Dept 2007]; Sabin v State Univ. of N.Y. Mar. Coll. at Fort Schuyler, 92 AD2d 831 [1st Dept 1983]).
Concur — Tom, J.E, Renwick, Andrias, Freedman and Clark, JJ.